AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Committed On or After November I, 1987)
                                v.

                  Victor Alfonso Perez Roman                                Case Number: 3:18-mj-22330-RBB

                                                                            Gerard J effre
                                                                           Defendant's Allorney


REGISTRATION NO. 80190298
                                                                                                              OCT 2 4 2018
THE DEFENDANT:                                               CLERK. U.S. DISTRICT COURT
 IZJ pleaded guilty to count(s) 1 of Complaint             SOUTHERN    T ICT OF CALIFORNIA
 D was found guilty to count(.~s)~---'-----------------trr:==t1~::::::==2!!~!:!±J
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): .

Title & Section                  Nature of Offense                                                           Count Number(s)
8:1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                  1



 D The defendant has been found not guilty on count(s)
                                                       -------------------
 0 Count(s)                                               dismissed on the motion of the United States.
            ------------------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

IZJ Assessment: $10 WAIVED          IZJ Fine: WAIVED
 IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                    charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, October 24, 2018
                                                                         Date of Imposition of Sentence



                                                                         HiasLROLOCK
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                  3: 18-mj-22330-RBB
